Citation Nr: 0830873	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-14 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Eligibility for Service Disabled Veterans' Insurance (RH) 
under 38 U.S.C.A. § 1922(a) (West 2002).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty in the military from 
September 1968 to June 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO & IC) 
in Philadelphia, Pennsylvania.

A Travel Board hearing was scheduled for August 2007, but the 
veteran failed to appear.  He has not explained his absence 
or requested to reschedule his hearing; thus, the Board will 
review this case as if he withdrew his hearing request.  See 
38 C.F.R. § 20.704(d) (2007).


FINDINGS OF FACT

1.  In a May 2006 rating decision, service connection was 
established for prostate cancer rated as 100 percent 
disabling; the veteran's claim for RH insurance was received 
in June 2006.

2.  The medical evidence shows the veteran has a history of 
nonservice-connected skin cancer.  

3.  At the time of his June 2006 RH insurance application and 
thereafter, the veteran was not in "good health" as defined 
by VA criteria.


CONCLUSION OF LAW

Eligibility for Service Disabled Veterans' Insurance (RH) 
under 38 U.S.C.A. § 1922(a) has not been shown.  38 U.S.C.A. 
§ 1922(a) (West 2002); 38 C.F.R. § 8.0 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The U.S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  

The provisions of 38 U.S.C.A. § 1922 and 38 C.F.R. § 8.0 are 
determinative of this case.  Where the law is dispositive and 
where there is no reasonable possibility that any assistance 
would aid in substantiating a claim on appeal, the VCAA is 
not for application.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001); Smith v. Gober, 14 Vet. App. 227, 231-232 
(2000) (holding that the VCAA was inapplicable to a matter of 
pure statutory interpretation).  The Board finds the VCAA is 
not for application in the instant claim.

Analysis

A veteran may be entitled to RH insurance under 38 U.S.C.A. 
§ 1922(a) when it is determined that he has a compensable 
service-connected disability and he applies in writing for 
such insurance within two years of the date service 
connection was granted.  38 U.S.C.A. § 1922(a).

In order to be eligible for RH insurance, the veteran must be 
in "good health," excepting any service-connected 
disabilities.  The law requires that VA establish standards 
of good health to determine if the applicant is, from 
clinical or other evidence, free from disease, injury, 
abnormality, infirmity, or residual of disease or injury to a 
degree that would tend to weaken or impair the normal 
functions of the mind or body or to shorten life.  
38 U.S.C.A. § 1922(a).  The term "good health" means that 
the applicant is, from clinical or other evidence, free from 
any condition that would tend to weaken normal physical or 
mental functions, or shorten life.  38 C.F.R. § 8.0(a).

VA has promulgated Veterans Benefits Manual M29-1, Part V, 
Insurance Operations Underwriting Procedures (M29-1), which 
contain guidelines for evaluating applications for the 
various insurance programs administered by VA.  "Good 
health" is determined by a system of numerical ratings used 
as a means of classifying or grouping applicants according to 
their state of health.  Mortality debits for existing 
impairments are added and credits for favorable features are 
subtracted.  The total of these numerically expressed debits 
and credits is the mortality ratio of the risk.  Applications 
for RH insurance will be acceptable if nonservice-connected 
disabilities do not exceed 300 percent mortality.  See M29-1, 
Part V, Chapter 1, Advanced Change 1-77, Paragraph 1.12d(1); 
38 C.F.R. § 8.0(b).  An application will be rejected if an 
applicant is totally disabled because of a nonservice-
connected disability.  See M29-1, Part V, Chapter 1, Advanced 
Change 1-77, Paragraph 1.12(i).

The veteran filed a timely application for RH insurance in 
June 2006, after service connection was granted for prostate 
cancer and a 100 percent disability rating was assigned.  He 
has no other service-connected disabilities.  

Review of the claims file reflects that the veteran's claim 
for service connection for skin cancer was denied by a 
February 1994 rating decision.  The veteran did not appeal 
this determination and it is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  As such, the veteran's skin cancer is a 
nonservice-connected disability.

Review of the claims file reflects that, in December 2004, 
the veteran was awarded nonservice-connected pension for skin 
cancer.  Specifically, the RO found that the veteran's skin 
cancer had metastasized to the left axial and he was still 
receiving chemotherapy as of December 2004.  Accordingly, a 
100 percent evaluation was assigned for his nonservice-
connected skin cancer and the RO found that the veteran was 
disabled due to this disability.  Even more recent treatment 
records reflect that the veteran was in receipt of treatment 
for skin cancer in January 2005.  

A July 2006 VA Form 29-4437, Underwriting Numerical Rating 
for Government Life Insurance reflects that the veteran was 
assigned 100 debits based on his height, weight, and age and 
he was assigned 700 debits based on his treatment for skin 
cancer.  For a total (MR) mortality ratio of 800 percent.    

Looking only at the non-service connected skin cancer, it is 
clearly established by the uncontroverted medical evidence 
that the veteran's mortality ratio of risk of 800 is more 
than double the maximum 300 percent mortality risk, thus 
prohibiting a finding of "good health."  Veterans Benefits 
Manual M29-1, Part V, Insurance Operations Underwriting 
Procedures.  As such, the veteran's application must be 
rejected due to ineligibility under 38 U.S.C.A. § 1922 (West 
2002).  Since the veteran is not in "good health" according 
to the Standards established by VA in M29-1, part V, the 
veteran's claim for Service Disabled Veterans Insurance (RH) 
under 38 U.S.C.A. § 1922(a) must be denied.


ORDER

Eligibility for RH insurance under 38 U.S.C.A. § 1922(a) is 
denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


